DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/08/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Non-Final Rejection filed 07/08/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 16, 19, 20, 23-25, and 27-37 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Non-Final Rejection filed 07/08/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2013/0126856 A1 as the English equivalent of WIPO publication WO 2012/014500 A1 (herein referred to as “Yokoyama et al.”).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim, which is dependent on Claim 16, recites “Formula (2)” which is nowhere found in the claims.  The Office has interpreted the formulae to instead refer to one of Applicant’s Formulae (2a)-(2c).  
Corrections are required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 16, 19, 20, 23-25, and 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1).
	Regarding Claims 16, 19, 20, 23-25, and 27-31, Yokoyama et al. discloses the following compound:

    PNG
    media_image1.png
    360
    412
    media_image1.png
    Greyscale

(page 23).  Yokoyama et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    234
    366
    media_image2.png
    Greyscale

where Ar2-3 = substituted or unsubstituted aromatic heterocyclic group ([0024]-[0025]); such heterocyclic groups include benzothienyl, dibenzothiophenyl, or dibenzofuranyl, 3.  Nevertheless, it would have been obvious to modify Compound 81 as disclosed by Yokoyama et al. (above) such that Ar1-2 = phenyl, Ar3 = Applicant’s Formulae (2a) and any one of Applicant’s Formulae (2a-4) to (2a-9) (with R = hydrogen, X = O or S, m = n = p = 0, and where the dibenzofuran or dibenzothiophene group is joined to the nitrogen atom at any one of the 1, 3, or 4-position), and R1 = straight-chain alkyl having 1 carbon atom (methyl) of Applicant’s Formulae (3) and (3b).  The motivation is provided by the fact that the modification merely involves the exchange of one group (benzothienyl) for a functional equivalent (dibenzofuranyl or dibenzothiophenyl) selected from a highly finite list as taught by Yokoyama et al, the latter of which also has a highly limited set of open bonding positions to the nitrogen atom, thus rendering the production predictable with a reasonable expectation of success.
	Yokoyama et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a light-emitting layer comprising its inventive compounds as (phosphorescent) host material ([0055], [0074], [0085]).

	Regarding Claims 32-37, Yokoyama et al. discloses another embodiment:

    PNG
    media_image3.png
    319
    413
    media_image3.png
    Greyscale

(page 9).  However, Yokoyama et al. does not explicitly disclose a compound that fully reads on any one of Applicant’s Formulae (3a) and (3b), particularly in regards to the connection point of the 9,9’-dimethylfluorenyl group (corresponding to Ar3) to the nitrogen.  Nevertheless, it would have been obvious to modify Compound 10 as disclosed by Yokoyama et al. (above) such that Ar1 = phenyl, Ar2 = biphenyl, Ar3 = any one of Applicant’s Formulae (2a-1) to (2a-3) (with R1 = straight-chain alkyl having 1 carbon atom (methyl)), and R1 = straight-chain alkyl having 1 carbon atom (methyl) of Applicant’s Formula (3b).  The motivation is provided by the fact that the modification merely involves change in the bonding position of the 9,9’-dimethylfluorenyl group to the nitrogen, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from Yokoyama et al.’s formula (1), thus rendering the production predictable with a reasonable expectation of success.
	Yokoyama et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a light-emitting layer comprising its inventive compounds as (phosphorescent) host material ([0055], [0074], [0085]).

Response to Arguments
11.	The Applicant argues on pages 12-15 for unexpected results to overcome the cited prior art Yokoyama et al. (see above).  Applicant's arguments have been fully considered but they are not persuasive.  It is the position of the Office that the data is not commensurate with the scope of the claims.  Although not exhaustive, many problems exist.  With respect to Claim 16, notice that the tested compounds are highly limited in the scope with respect to Ar3, with R = hydrogen (only, except for Applicant’s inventive compound 9e (with one R = phenyl)) and [R]m = hydrogen (only) of Applicant’s Formulae (2a)-(2c); this is in contrast to the rather broad scope of R which encompasses chemically distinct groups such as F and aromatic or heteroaromatic ring system (which in turn broadens the scope of Ar2 which can be substituted by “one or more nonaromatic R radicals”) as recited in the claims.  With respect to Claim 32, Applicant’s Formulae (3a) and (3b) includes for Ar1-2 chemical groups such as N-phenylcarbazolyl which is chemically distinct from any of the groups found in the tested compounds; furthermore, R1 includes chemically (and structurally) distinct groups such as cyclic alkyl groups of varying carbon atoms as recited in the claims.  Notice also that the nature of R1 can be “different at each instance,” which is in contrast to the rather narrow scope of the tested compounds, wherein all R1s are equivalent.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAY YANG/Primary Examiner, Art Unit 1786